     Case 9:19-cv-01066-DNH-DJS Document 20 Filed 09/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

EQUARN WHITE,

                    Plaintiff,

              -v-                       9:19-CV-1066

WARDEN,

                    Defendant.

--------------------------------

APPEARANCES:                            OF COUNSEL:

EQUARN WHITE
Plaintiff, Pro Se
1412100363
West Facility (WF)
16-06 Hazen Street
East Elmhurst, NY 11370

HON. LETITIA JAMES                      LISA E. FLEISCHMANN, ESQ.
New York State Attorney General         Ass’t Attorney General
Attorneys for Defendants
28 Liberty Street
New York, NY 10005

DAVID N. HURD
United States District Judge


             ORDER ON REPORT & RECOMMENDATION

  On August 26, 2019, pro se petitioner Equarn White (“petitioner”), then an

inmate in the custody of the New York State Department of Corrections and
      Case 9:19-cv-01066-DNH-DJS Document 20 Filed 09/07/21 Page 2 of 3




Community Supervision (“DOCCS”) at Clinton Correctional Facility (“Clinton

C.F.), filed this habeas corpus action alleging that he was denied the right to

appeal in certain civil proceedings, that DOCCS officials failed to follow

lawful procedures regarding referral to a treatment program, and that

DOCCS officials retaliated against him for grievances he filed against

them. Dkt. Nos. 1, 8.

   On August 16, 2021, U.S. Magistrate Judge Daniel J. Stewart advised by

Report & Recommendation (“R&R”) that petitioner’s petition should be

denied and dismissed. Dkt. No. 19. Neither party has filed objections, and

the time period in which to do so has expired. See id. Upon review for clear

error, the Report & Recommendation will be accepted and adopted in all

respects. See FED. R. CIV. P. 72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ADOPTED;

   2. Petitioner’s petition is DENIED and DISMISSED; and

   3. No Certificate of Appealability shall issue because petitioner has failed

to make “a substantial showing of the denial of a constitutional right” as

required by 28 U.S.C. § 2253(c)(2).

   The Clerk of the Court is directed to enter a judgment accordingly and

close the file.

                                       -2-
    Case 9:19-cv-01066-DNH-DJS Document 20 Filed 09/07/21 Page 3 of 3




  IT IS SO ORDERED.



Dated: September 7, 2021
       Utica, New York.




                                   -3-
